Citation Nr: 1809120	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  09-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Katie K. Molter, Attorney


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this matter has been retained by the RO in Winston-Salem, North Carolina.

In July 2014, the Board denied service connection for a back disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the parties filed a Joint Motion for Remand (Joint Motion).  By Order dated April 22, 2015, the Court granted the Joint Motion and the Board's July 2014 decision was vacated and remanded for action consistent with the terms of the Joint Motion.

In November 2015, the Board remanded this case for additional development including action to comply with the directives of the April 2015 Joint Motion.  In September 2017, this matter was once again remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a back disability, to include as secondary to her service-connected pes planus.  For the reasons discussed below, there has not been substantial compliance with the September 2017 remand instructions.  Therefore, another examination is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Pursuant to the Board's September 2017 remand, the Veteran was afforded a VA examination in November 2017; however, the opinion provided by the examiner is inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a back disability and if so, the nature and etiology of any diagnosed disability is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

The VA examiner in the November 2017 VA examination reported that he was unable to confirm a current chronic diagnosis with current available records, that the Veteran's degenerative disc disease was not caused by or aggravated by her service-connected pes planus, and that therefore no nexus or secondary relationship could be established.  The Board finds this opinion to be inadequate because it does not account for the fact that the Veteran's service-connected foot and ligament disabilities, namely her pes planus, causes an alteration of the gait.  See, e.g., January 2017 VA examination.  Hence, due consideration must be given as to whether the Veteran's service-connected pes planus caused or aggravated her low back disability due to an antalgic gait, secondary to the service-connected disability.  Additionally, the VA examiner provides a conclusory rationale, an incomplete analysis, and also failed to consider all of the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For all the foregoing reasons, a new opinion is necessary.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since October 2007 should be associated with the claims file.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran must be afforded a VA examination by an examiner who has not yet examined the Veteran with appropriate expertise to determine the nature and etiology of the Veteran's claimed back disability.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any current back disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any diagnosed back disability originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed back disability was caused or aggravated by the Veteran's service-connected foot disability, including her antalgic gait, secondary to her service-connected foot disability.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and her representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

